No. 12718

        I N T E SUPREME C U T O THE STATE O M N A A
             H           OR    F           F OTN

                                         1975



FRANCIS 0. POULSON,

                           P l a i n t i f f and A p p e l l a n t ,

        -VS   -
WALSH-GROVES e t a 1.     ,
                           Defendants and Respondents.



Appeal from:      D i s t r i c t Court o f t h e Eleventh J u d i c i a l D i s t r i c t ,
                  Honorable Robert C. Sykes, .Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

              Measure, Cumming and Salansky, Columbia F a l l s ,
               Montana
              James A, Cumming argued, Columbia F a l l s , Montana

     For Respondents:

              Garlington, Lohn and Robinson, Missoula, Montana
              Gary L. Graham argued, Missoula, Montana

                                                      --



                                                      Submitted:         January 10, 1975
                                                                       - T G   - 2   -375
                                                           Decided:        -           w




                                                             Clerk
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .


             T h i s i s a n a p p e a l from a summary judgment i n f a v o r of

a prime c o n t r a c t o r .      P l a i n t i f f , a workman employed by a sub-

c o n t r a c t o r , was i n j u r e d i n a work t r a i n c o l l i s i o n n e a r Trego,

Montana.        The t r a i n was o p e r a t e d by a n employee of t h e prime

contractor.           The s u b c o n t r a c t agreement r e q u i r e d t h e subcon-

t r a c t o r t o m a i n t a i n workmen's compensation c o v e r a g e .               Subse-

q u e n t t o t h e a c c i d e n t p l a i n t i f f made c l a i m f o r workmen's com-

p e n s a t i o n b e n e f i t s , which he r e c e i v e d .

             Two i s s u e s a r e r a i s e d on a p p e a l :

             (1) Does t h e " s t a t u t o r y employer" c o n c e p t of s e c t i o n

92-438,      R.C.M.      1947, v i o l a t e t h e e q u a l p r o t e c t i o n c l a u s e s of

t h e United S t a t e s and t h e 1889 Montana C o n s t i t u t i o n s ?

             (2)      Does t h e 1972 Montana C o n s t i t u t i o n o p e r a t e r e t r o -

s p e c t i v e l y t o i n v a l i d a t e t h e immunity t o s t a t u t o r y employers?

             T h i s C o u r t h a s r e p e a t e d l y r u l e d on i s s u e one.       See:

S t a t e e x r e l . Hamrnond v . Hager, 160 Mont. 391, 503 P.2d 52, where

t h i s C o u r t upheld t h e a g r i c u l t u r a l exemption of t h e Act a g a i n s t

a n e q u a l p r o t e c t i o n argument.        On a p p e a l t o t h e United S t a t e s

Supreme C o u r t , 4 1 1 U.S. 912, 93 S. Ct. 1548, 36 L ed 2d 303, t h a t

Court d i s m i s s e d t h e a p p e a l f o r want of a s u b s t a n t i a l f e d e r a l

question.          A l s o , i n Larson v . W a t t e r s C o n s t . Co., 1 6 1 Mont. 48,

503 P.2d 996, t h i s C o u r t u p h e l d t h e v e r y p r o v i s i o n i n v o l v e d i n

t h e i n s t a n t c a s e when p r e s e n t e d w i t h a n argument t h a t s u c h a

p r o v i s i o n w a s v i o l a t i v e of t h e e q u a l p r o t e c t i o n c l a u s e of t h e

F o u r t e e n t h Amendment t o t h e C o n s t i t u t i o n of t h e United S t a t e s

and A r t . V , S e c . 26 of t h e 1889 Montana C o n s t i t u t i o n .                 Larson

c i t e s A s h c r a f t v. Montana Power, 156 Mont. 368, 480 P.2d 812

and B u e r k l e v . Montana Power Co., 157 Mont. 57, 482 P.2d 564.
                                              Electric
See a l s o : F i s c u s v . B e a r t o o t M      Mont          .
                                                          , 522 P.2d 87,
        Plaintiff-appellant acknowledges these holdings, but
argues at length in a studious brief that the United States
Supreme Court has enunciated a more strict standard of con-
stitutional interpretation of the equal protection clause
than it has used in the past.   Appellant uses analysis of recent
United States Supreme Court cases by Gunther, 86 Harvard Law
Review 1, and Kwasnick, 26 Stanford Law Review 155, to attempt
to show a new or different concept of the equal protection clause
as it affects appellate court examination of legislation.    The
brief writer concludes the Court has now seemingly adopted a
view that a close scrutiny of a statute will be made to ascer-
tain whether the manner of accomplishing a permissible goal is
in itself an acceptable manner.   As applied to this case, appel-
lant claims discrimination against himself out of proportion to
possible benefits of the "statutory employer" legislation.
       Appellant in his reply brief complains that respondents'
brief is disappointing--"a failure to enter into a dialogue on
the relevance of a remarkable, and well marked upon, application
of the Equal Protection Clause.'' This Court has carefully ex-
amined the rationale previously expressed in the cases heretofore
cited and findsno reason to change its holdings.
        The second issue on appeal is whether Art 11, Sec. 16,
1972 Montana Constitution should be given retroactive effect so
as to bar immunity granted to statutory employees.   That section
provides in part:
        " * * * No person shall be deprived of this full
        legal redress for injury incurred in employment
        for which another person may be liable except as
        to fellow employees and his immediate employer
        who hired him if such immediate employer provides
        coverage under the Workmen's Compensation Laws
        of this state. * * *."
        The instant case involved an accident.on April 14, 1969.
Suit was filed on April 11, 1972, just three days before the
s t a t u t e of l i m i t a t i o n s would have e x p i r e d .           The r i g h t s of a

workman under A r t . 11, Sec. 1 6 , d i d n o t a r i s e u n t i l t h e e f f e c -

t i v e d a t e o f t h e new C o n s t i t u t i o n , J u l y 1, 1973.

             A s appellant expresses it, t h e question f o r decision i s

whether t h e r e i s a s a v i n g s c l a u s e under which l i t i g a t i o n pending

a t the t i m e          t h e 1972 C o n s t i t u t i o n went i n t o e f f e c t , r e a p e d

the benefit.           A p p e l l a n t u r g e s t h a t by i m p l i c a t i o n S e c t i o n s 3 and

6 of t h e T r a n s i t i o n S c h e d u l e a p p l i e d t h e r i g h t s g r a n t e d under

Art.    11, Sec. 16 r e t r o s p e c t i v e l y .        S e c t i o n 3 of t h e T r a n s i t i o n

Schedule w i t h t h e Convention n o t e s r e a d s :

             " S e c t i o n 3.    P r o s p e c t i v e O p e r a t i o n Of D e c l a r a t i o n
             Of R i g h t s

             "Any r i g h t s , p r o c e d u r a l o r s u b s t a n t i v e , c r e a t e d
             f o r t h e f i r s t t i m e by A r t i c l e I1 s h a l l be p r o s -
             p e c t i v e and n o t r e t r o a c t i v e . "
             The Convention n o t e r e a d s :

             "Any new r i g h t s c r e a t e d i n A r t i c l e I1 t a k e
             e f f e c t o n l y a f t e r J u l y 1, 1973. I t d o e s n o t
             c r e a t e any r i g h t s f o r p a s t e v e n t s . "

             T h a t language seems c l e a r enough, b u t a p p e l l a n t a r g u e s

t h a t s i n c e "any r i g h t s    * * *      c r e a t e d f o r t h e f i r s t time" a r e

p r o s p e c t i v e o n l y , t h a t o t h e r r i g h t s mentioned might be r e t r o -

spective.         The " o t h e r r i g h t s " a r e n o t e x p l a i n e d .       Here, c l e a r l y ,
t h e r i g h t t o s e e k r e d r e s s a g a i n s t a s t a t u t o r y employer i s a

r i g h t c r e a t e d f o r t h e f i r s t time.        A p p e l l a n t would u s e t h e gen-

e r a l p r o v i s i o n s of S e c t i o n 6 of t h e T r a n s i t i o n Schedule t o o v e r -

r i d e t h e c l e a r meaning of          Section 3.           But even h e r e , S e c t i o n 6

states:
             " ( 2 ) The v a l i d i t y of * * * a l l s u i t s , a c t i o n s
             and r i g h t s of a c t i o n , s h a l l c o n t i n u e a s i f no
             change had t a k e n p l a c e . "
             Thus, w e h o l d t h a t a l l of t h e o p e r a t i v e e v e n t s having
a r i s e n l o n g b e f o r e t h e e f f e c t i v e d a t e of t h e 1972 C o n s t i t u t i o n ,

t h e a c t i o n w a s n o t governed by i t s p r o v i s i o n s .             Compare F i s c u s
v. Beartooth Electric,           - .
                                  Mont           ,   522 P.2d 87, 31 St. Rep.

395; State Highway Commission v. Olsen,               - .
                                                       Mont            -
P.2d     --      I  ,
           St.Rep. - decided                    February 5, 1975.
                 Having found no error we affirm the judgment.




We concur:

 -   A   *   -       - - .
                        - ?




4--+----------r-------------------
                                     -.   .-
                                           .

     Chief Justice




                                          --.



     Justices